
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26



LONE PINE RESOURCES INC.
2011 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT FOR CANADIAN GRANTEES


        AGREEMENT made as of                                    , between LONE
PINE RESOURCES INC., a Delaware corporation (the "Company"),
and                                    ("Employee").

        To carry out the purposes of the LONE PINE RESOURCES INC. 2011 STOCK
INCENTIVE PLAN (the "Plan"), by affording Employee the opportunity to purchase
shares of the common stock of the Company, par value $.01 per share ("Stock"),
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Employee hereby agree as follows:

        1.    Grant of Option.    The Company hereby irrevocably grants to
Employee the right and option ("Option") to purchase all or any part of an
aggregate of                        newly-issued shares of Stock on the terms
and conditions set forth herein and in the Plan, which Plan is incorporated
herein by reference as a part of this Agreement. Employee agrees that this
Option shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof. In
the event of any conflict between the terms of this Agreement and the Plan, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meaning attributed to such terms under the Plan, unless the
context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.

        2.    Purchase Price.    The purchase price of Stock purchased pursuant
to the exercise of this Option shall be $        per share, which has been
determined to be not less than the Fair Market Value of the Stock at the date of
grant of this Option. For all purposes of this Agreement, Fair Market Value of
Stock shall be determined in accordance with the provisions of the Plan.

        3.    Exercise of Option.    Subject to the earlier expiration of this
Option as herein provided, this Option may be exercised, by written notice to
the Company at its principal executive office addressed to the attention of its
Corporate Secretary (or such other officer or employee of the Company as the
Company may designate from time to time), at any time and from time to time
after the date of grant hereof, but, except as otherwise provided below, this
Option shall not be exercisable for more than the aggregate number of shares
offered by this Option determined in accordance with the following schedule:

•this Option shall vest and thereupon become exercisable with respect
to        shares on                        ;

•this Option shall vest and thereupon become exercisable with respect
to        shares on                        ;

•this Option shall vest and thereupon become exercisable with respect
to        shares on                        ; and

•this Option shall vest and thereupon become exercisable with respect
to        shares on                        .

        This Option may be exercised only while Employee remains an employee of
the Company and will terminate and cease to be exercisable or have any further
force or effect upon termination of Employee's employment with the Company,
except that:

        (a)    Disability.    If Employee's employment with the Company
terminates by reason of disability (within the meaning of section 22(e)(3) of
the Code), this Option may be exercised in full (without regard to the vesting
schedule set forth above) by Employee (or Employee's estate or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by

--------------------------------------------------------------------------------



reason of the death of Employee) at any time during the period of one year
following such termination.

        (b)    Death.    If Employee dies while in the employ of the Company,
Employee's estate (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Employee) may
exercise this Option in full (without regard to the vesting schedule set forth
above) at any time during the period of one year following the date of
Employee's death.

        (c)    Retirement.    If an Employee retires from the Company (within
the meaning of the Company's standard corporate policies), this Option may be
exercised in full (without regard to the vesting schedule set forth above) by
such Employee (or Employee's estate or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of such Employee) at any time during the period of one year following such
retirement.

        (d)    Other Termination.    If Employee's employment with the Company
terminates for any reason other than as described in (a), (b) or (c) above,
unless such employment is terminated for cause, this Option may be exercised by
Employee at any time during the period of three months following such
termination, or by Employee's estate (or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Employee) during a period of one year following Employee's death if Employee
dies during such three-month period, but in each case only as to the number of
shares Employee was entitled to purchase hereunder as of the date Employee's
employment so terminates. If Employee's employment with the Company is
terminated for cause, then this Option (including the vested and nonvested
portions thereof) will terminate and cease to be exercisable upon the date of
such termination. As used in this paragraph, the term "cause" shall mean
Employee (i) has been convicted of a misdemeanor involving moral turpitude or of
a felony, (ii) has engaged in gross negligence or willful misconduct in the
performance of the duties of Employee's employment, (iii) has willfully
disregarded any written corporate policies established by the Company or any of
its Affiliates, or (iv) has materially breached any material provision of any
written agreement between Employee and the Company or any of its Affiliates.

This Option shall not be exercisable in any event after the expiration of ten
years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering or constructively tendering to the Company shares of
Stock having a Fair Market Value equal to the purchase price (provided such
shares used for this purpose must have been held by Employee for such minimum
period of time as may be established from time to time by the Committee and
further provided that such shares were not acquired by Employee pursuant to the
exercise of another Option granted by the Company), (c) if the Stock is readily
tradable on a national securities market, through a "cashless-broker" exercise
in accordance with a Company established policy or program for the same, or
(d) any combination of the foregoing. No fraction of a share of Stock shall be
issued by the Company upon exercise of an Option or accepted by the Company in
payment of the exercise price thereof; rather, Employee shall provide a cash
payment for such amount as is necessary to effect the issuance and acceptance of
only whole shares of Stock. Unless and until a certificate or certificates
representing such shares shall have been issued by the Company to Employee,
Employee (or the person permitted to exercise this Option in the event of
Employee's death) shall not be or have any of the rights or privileges of a
stockholder of the Company with respect to shares acquirable upon an exercise of
this Option.

        4.    Withholding of Tax.    The Committee may, in its discretion,
require Employee to pay to the Company at the time of the exercise of this
Option or thereafter, the amount that the Committee deems necessary to satisfy
the Company's current or future obligation to withhold federal, state,

2

--------------------------------------------------------------------------------



provincial or local income or other taxes that Employee may incur by exercising
this Option. In connection with such an event requiring tax withholding,
Employee may (a) direct the Company to withhold from the shares of Stock to be
issued to Employee the number of shares necessary to satisfy the Company's
obligation to withhold taxes, that determination to be based on the shares' Fair
Market Value as of the date of exercise; (b) deliver to the Company sufficient
shares of Stock (based upon the Fair Market Value as of the date of such
delivery) to satisfy the Company's tax withholding obligation; or (c) deliver
sufficient cash to the Company to satisfy its tax withholding obligation. If
Employee elects to use a Stock withholding feature, then Employee must make the
election at the time and in the manner that the Committee prescribes. The
Committee may, at its sole option, deny Employee's request to satisfy
withholding obligations through shares of Stock instead of cash. In the event
the Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld or delivered as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then Employee shall pay to the Company, immediately upon the
Committee's request, the amount of that deficiency in the form of payment
requested by the Committee. To the extent that the disposition of shares of
Stock acquired by exercise of this Option results in employment income,
compensation income or wages to Employee for federal, state, provincial or local
tax purposes, Employee shall deliver to the Company at the time of such
disposition such amount of money as the Company may require to ensure it can
comply with its withholding obligations under applicable tax laws or
regulations.

        5.    Status of Stock.    The Company intends to register for issuance
under the United States Securities Act of 1933, as amended (the "Act") the
shares of Stock acquirable upon exercise of this Option, and to keep such
registration effective throughout the period this Option is exercisable. In the
absence of such effective registration or an available exemption from
registration under the Act, issuance of shares of Stock acquirable upon exercise
of this Option will be delayed until registration of such shares is effective or
an exemption from registration under the Act is available. The Company intends
to use its reasonable efforts to ensure that no such delay will occur. In the
event exemption from registration under the Act is available upon an exercise of
this Option, Employee (or the person permitted to exercise this Option in the
event of Employee's death or incapacity), if requested by the Company to do so,
will execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.

        Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable U.S. or Canadian federal,
state, or provincial securities laws. Employee also agrees that (i) the
certificates representing the shares of Stock purchased under this Option may
bear such legend or legends as the Committee, in its sole discretion, deems
appropriate in order to comply with the terms and provisions of this Agreement
and applicable securities laws and stock exchange rules, (ii) the Company may
refuse to register the transfer of the shares of Stock purchased under this
Option on the stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Stock purchased under this Option.

        6.    Employment Relationship.    For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, an Affiliate, or a
corporation or a parent or subsidiary of such corporation assuming or
substituting a new option for this Option. Without limiting the scope of the
preceding sentence, it is expressly provided that Employee shall be considered
to have terminated employment with the Company at the time of the termination of
the "Affiliate" status under the Plan of the entity or

3

--------------------------------------------------------------------------------



other organization that employs Employee. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.

        7.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

        8.    Entire Agreement; Amendment.    This Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof;
provided, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment or severance agreement between the
Company (or an Affiliate) and Employee in effect on the date a determination is
made under this Agreement. Without limiting the scope of the preceding sentence,
except as therein provided, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.

        9.    Clawback.    Notwithstanding any provisions in this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of shares of Stock purchased under this Option shall be
subject to a clawback to the extent necessary to comply with applicable law
including, without limitation, the requirements of the United States Dodd-Frank
Wall Street Reform and Consumer Protection Act or any United States Securities
and Exchange Commission rule.

        10.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Employee has executed
this Agreement, all as of the day and year first above written.



  LONE PINE RESOURCES INC.



 

By:

 




--------------------------------------------------------------------------------

    [name]
    [title]



 

By:

 




--------------------------------------------------------------------------------

    [Employee Name]



  SIN:    

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26



LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT FOR
CANADIAN GRANTEES
